DETAILED ACTION
	In response to the Amendment filed on 1/4/21, claims 2 and 3 have been canceled. Claims 1 and 4-14 and newly added claims 15, 16 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the riser tube (Claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Regarding the riser tube, it is not depicted as a round, closed tube, rather only a partially circular lip.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The term “riser tube” is a misnomer for the feature being referenced (124), which is not a tube. Rather, it is a partially circular lip. If a special meaning is to be given, Applicant may choose to define the “riser tube” as desired, in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, “each of the mounting plate and backing plate of each of the gear shroud portions” is recited however the opposed gear shroud portion is not previously defined as having these structures (i.e. only the first gear shroud portion is).

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
None of the prior art of record shows the second cylindrical shroud extending clockwise as claimed (Claims 1 and 4-9) or a mounting flange and fastener aperture as claimed (Claims 10-14). The prior art also does not show an off-center aperture (Claim 15) or a second step extending clockwise from a first step (Claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In response to Applicant’s argument that “All of the claimed elements pointed out by the Examiner are clearly labelled in the drawings…It is respectfully submitted that all claimed subject matter is therefore sufficiently shown in the drawings”, it is noted that while the drawings are labelled, the objection applies to the depiction/characterization of the riser tube. A tube has the form of a cylinder, whereas the riser tube 124 of the drawings does not. See drawing and specification objections above. 
	In response to Applicant’s argument that “Claim 14 depends from claim 13, claim 13 recites, wherein the mounting plate, first cylindrical shroud, second cylindrical shroud, and backing plate form a first gear shroud portion and further comprising an opposed gear shroud portion…”, it is noted that this recitation does not by default require all components of the first gear shroud portion to be included in the opposed gear shroud portion, merely that an opposed gear shroud portion exists. 
1/4/21 with respect to the above issues have been fully considered but they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        February 18, 2021